DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 1/19/2022, 1/26/2021, 9/11/2020, 9/8/2020, and 12/12/2019 fail to comply with the provisions of 37 CFR 1.98 because a legible copy of each cited pending unpublished U.S. application has not been submitted.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 154.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para. 0123 cites “FIG 5” but it is unclear which figure 5 it is referring to.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5, 12-13, and 15-16 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 5 recites the limitation "the at least one air tank".  There is insufficient antecedent basis for this limitation in the claim. The “at least one air tank” is claimed in claim 3 but claim 5 does not depend on claim 3. 
Claim 5 recites a first and second “sub-air tank” but it is unclear what component this is due to the specification and figures not referencing this part. As best understood by the disclosure, the Examiner interpret the claims to mean that the “sub-air tank” can be any component that uses air, including a compressor or a pressurizer. 
Claims 12-13 and 15-16 are written as method steps, which is improper as the claims are dependent on apparatus claims, and therefore it is unclear to what extent, if any, said method steps would serve to structurally limit the apparatus of the claims from which claims 12-13 and 15-16 depend. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santra et al. (US 2019/0240535), hereinafter Santra.  
Regarding claim 20, Santra teaches of (Figs. 9A-9C) a treadmill (treadmill 902), comprising:
a base including a front end and a rear end (front and rear of the bottom base of the treadmill 902);
a tread configured to move relative to the base (belt 908);
a sensor provided above the tread and facing toward the tread (radar sensor 904); and
an adjustment assembly configured to independently adjust at least one of a height of the front end or the rear end to assist a pet to be positioned at a predetermined location on the tread based on a position detected by the sensor (¶0077, the treadmill 902 may adjust the incline of the belt 908 to assist the user to be positioned within the user safe limit 912 based on a position detected by sensor 904; Examiner notes that while the treadmill is intended to be used with a human, the structure of the treadmill can be used with a pet). With further regard to claim 20, Examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II).

Regarding claim 21, Santra teaches of (Figs. 9A-9C) a treadmill (treadmill 902), comprising:
a base including a right side and a left side (right and left side of the base bottom of the treadmill 902); 
a tread configured to move relative to the base (belt 908);
a sensor provided toward a front of the base to sense a position of a pet relative to at least one of the right side or the left side (radar sensor 904 senses a position of the user on the treadmill, and would also sense the position relative to at least one of the right or the left side Examiner notes that while the treadmill is intended to be used with a human, the structure of the treadmill can be used with a pet); and
an adjustment assembly configured to independently adjust at least one of a height of the left side or the right side to assist a pet to be positioned at a predetermined location on the tread based on a position detected by the sensor (¶0077, the treadmill 902 may adjust the incline of the belt 908, which Examiner notes that adjusting the incline would also adjust the height of the left and right side, to assist the user to be positioned within the user safe limit 912 based on a position detected by sensor 904; Examiner again notes MPEP §2114(II) with regard to intended use of a claimed apparatus).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Piaget et al. (WO 2004078272), hereinafter Piaget, in view of Cohen (US 2014/0243156).
Regarding claim 1, Piaget teaches of (Fig. 1) a treadmill (exercise device 10), comprising:
a base including a bottom frame (frame 14) having a front end with left and right corners and a rear end with left and right corners (seen in Fig. 1);
a tread configured to move relative to the base (tread belt 18), the tread being provided above the bottom frame (above frame 14); and
an adjustment assembly configured to adjust a front left corner height of the bottom frame and a front right corner height of the bottom frame to assist a pet to be positioned at a predetermined location on the tread (Fig. 3, p. 28, front corners are adjusted pivotally with the interconnection member 78 such that it can assist a user to be positioned at a predetermined location on the tread; Examiner again notes MPEP §2114(II) with regard to intended use of a claimed apparatus).
Piaget does not appear to teach of an adjustment assembly configured to independently adjust a front left corner height of the bottom frame, a front right corner height of the bottom frame, a rear left corner height the bottom frame, and a rear right corner height of the bottom frame to assist a pet to be positioned at a predetermined location on the tread.
Cohen teaches of an adjustment assembly configured to independently adjust a front left corner height of the bottom frame, a front right corner height of the bottom frame, a rear left corner height the bottom frame, and a rear right corner height of the bottom frame to assist a pet to be positioned at a predetermined location on the tread (¶0065, by controlling the four feet 4 individually, each platform has available to it several positions and motions; for instance, by deflating both forward feet, the platform inclines forwardly; Examiner again notes MPEP §2114(II) with regard to intended use of a claimed apparatus). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Cohen of an adjustment assembly configured to independently adjust a front left corner height of the bottom frame, a front right corner height of the bottom frame, a rear left corner height the bottom frame, and a rear right corner height of the bottom frame to assist a pet to be positioned at a predetermined location on the tread in order to have more control over the incline of the individual belts. 

Regarding claim 2, Piaget as modified teaches of the invention in claim 1, and wherein the adjustment assembly includes a first height adjuster provided at the front end of the bottom frame (as modified by Cohen, a first height adjuster is provided at the front end) and a second height adjuster provided at the rear end of the bottom frame (as modified by Cohen, a second height adjuster is provided at the rear end), the first height adjuster being configured to independently adjust the front right corner height and the front left corner height of the bottom frame and the second height adjuster being configured to independently adjust the rear left corner height and the rear right corner height of the bottom frame (as modified by Cohen, each corner is independently adjusted).

Regarding claim 3, Piaget teaches of the invention in claim 2, and Cohen further teaches of wherein the first height adjuster (as modified by Cohen, a first height adjuster by the front end) includes at least one first air tank (Fig. 3, airbag 8) to independently adjust the front right corner height and the front left corner height of the bottom frame (¶0065, by controlling the four feet 4 individually, each platform has available to it several positions and motions; for instance, by deflating both forward feet, the platform inclines forwardly), and the second height adjuster includes at least one second air tank (another airbag 8) to independently adjust the rear left corner height and the rear right corner height of the bottom frame (¶0065).

Regarding claim 4, Piaget teaches of claim 2, and Cohen further teaches of wherein the first height adjuster (as modified by Cohen) includes a first leg (Fig. 3, middle rod) configured to support the left corner of the front end of the bottom frame (first height adjuster supports the left corner of the front end of the bottom frame) and a second leg (Fig. 3, another middle rod of another feet 4 located at the right corner of the front end of the bottom frame) configured to support the right corner of the front end of the bottom frame (configured to support it), 
the second height adjuster (as modified by Cohen) includes a third leg (Fig. 3, another middle rod) configured to support the left corner of the rear end of the bottom frame (configured to support the corner) and a fourth leg (Fig. 3, middle rod of another feet 4) configured to support the right corner of the rear end of the bottom frame (Fig. 3, configured to support it), and 
a length of each of the first, second, third, and fourth legs are configured to be independently increased or decreased to adjust the height of the bottom frame above a ground surface (¶0065, the four feet are individually increased or decreased to adjust the height of the bottom frame above a ground surface).

Regarding claim 7, Piaget as modified teaches of the invention in claim 1, does not appear to teach of further comprising a display coupled to the base, the display configured to play videos, images, and sounds.
Cohen teaches of further comprising a display coupled to the base, the display configured to play videos, images, and sounds (Abstract, ¶0026, a display screen and a video system for displaying moving images on the display screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Cohen of further comprising a display coupled to the base, the display configured to play videos, images, and sounds in order to entertain the user as the user exercises. 

Regarding claim 8, Piaget as modified teaches of the invention in claim 7, and Cohen further teaches of wherein the adjustment assembly adjusts at least one of the front right corner height, front left corner height, rear right corner height, or rear left corner height to correspond to a content being played back on the display (Abstract, the platform is raised and lowered, as well as tilted, in synchronicity with the display).

Regarding claim 9, Piaget as modified teaches of the invention in claim 1, and Cohen further teaches of wherein the adjustment assembly adjusts at least one of the front right corner height, front left corner height, rear right corner height, or rear left corner height based on a predetermined exercise program (Abstract, a screen display plays a workout routine and the platform is raised and lowered in synchronicity with the display).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Piaget in view of Cohen and Olson as applied to claim 4 above, and further in view of Koyama et al. (US 2021/0001678), hereinafter Koyama. 
Regarding claim 5, Piaget as modified teaches of the invention in claim 4, but does not appear to teach of wherein the at least one first air tank includes a first sub-air tank configured to increase or decrease the length of the first leg and a second sub-air tank configured to increase or decrease the length of the second leg, and the at least one second air tank includes a first sub-air tank configured to increase or decrease the length of the third leg and a second sub-air tank configured to increase or decrease the length of the fourth leg.
Koyama is in the field of air suspensions and teaches of (Fig. 1 and 2) wherein the at least one first air tank (tank 5) includes a first sub-air tank (linear compressor 3) configured to increase or decrease the length of the first leg (air suspension 2) (¶0057, linear compressor 3 is activated to suck the air in the tank 5 and supply the compressed air to the air suspension 2 and when the pressure in the air suspension rises, the vehicle height starts to rise). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Koyama of wherein the at least one first air tank includes a first sub-air tank configured to increase or decrease the length of the first leg and duplicate the sub-air tank for the second, third, and fourth legs in order to use an air suspension device to increase and decrease the height of the treadmill on each leg such that it produces less vibrations and less wear on the other components. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Piaget in view of Cohen as applied to claim 4 above, and further in view of Olson (US 2016/0059068).
Regarding claim 6, Piaget as modified teaches of the invention in claim 4, but does not appear to teach of wherein each of the first, second, third, and fourth legs include an inner leg and an outer leg insertably coupled to the inner leg, and
lengths of each of the first, second, third, and fourth legs are adjusted by adjusting an overlapping distance between the inner and outer legs.
Olson teaches of (Fig. 2) the first and second legs (200, 202) include an inner leg and an outer leg insertably coupled to the inner leg (inner leg can be seen extended from the outer leg in Fig. 2), and
lengths of each of the first, and second legs are adjusted by adjusting an overlapping distance between the inner and outer legs (Figs. 2 and 3, the lengths of legs 200, 202 are adjusted by overlapping the inner leg into the outer leg).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of replacing the legs with the legs of Olson as described above in order to use a system with less parts to adjust the height of the treadmill.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Piaget in view of Cohen as applied to claim 1 above, and further in view of Santra et al. (US 2019/0240535), hereinafter Santra.  
Regarding claim 10, Piaget as modified teaches of the invention in claim 1, but does not appear to teach of further comprising at least one sensor to sense a position of a pet on the tread, wherein the adjustment assembly is controlled based on a sensed position by the sensor. 
Santra teaches of (Figs. 9A, 9B) comprising at least one sensor (radar sensor 904) to sense a position of a pet on the tread (¶0075, radar sensor 904 uses a millimeter-wave bean 906 to detect a distance to a user 914), wherein the adjustment assembly is controlled based on a sensed position by the sensor (¶0076, the treadmill 902 may then adjust the speed or incline of the belt 908 based on a user location).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Santra of comprising at least one sensor to sense a position of a pet on the tread, wherein the adjustment assembly is controlled based on a sensed position by the sensor in order to keep the user in a safe location on the treadmill as motivated by Santra in paras. 0075-0076. 	

	Regarding claim 11, Piaget as modified teaches o the invention in claim 10, and Santra further teaches of (Figs. 9A, 9B) further comprising a handle having a handle top (the rod holding the radar sensor 904 can be used as a handle), wherein the at least one sensor includes a top sensor provided in the handle top (radar sensor 904 is on top of the handle), and
based on the top sensor indicating a position of a pet relative to the front and rear ends of the bottom frame, the adjustment assembly increases or decreases a height of the front end relative to the rear end (¶0076, the treadmill 902 may then adjust the speed or incline of the belt 908 based on a user location; Examiner again notes MPEP §2114(II) with regard to intended use of a claimed apparatus).
	
	Regarding claim 12, Piaget as modified teaches of the invention in claim 11, and Santra further teaches of wherein, when the top sensor (radar sensor 904) indicates that the position of the pet is within a first predetermined distance range from the front end of the bottom frame (¶0074, radar sensor 904 determines the user safe region or limit 914 and checks whether the user 914 crosses it), the adjustment assembly increases a height of the front end relative to the rear end (¶0076, the treadmill 902 may then adjust the speed or incline of the belt 908 based on a user location, including increasing the height), and when the top sensor (904) indicates that the position of the pet is within a second predetermined distance range from the rear end of the bottom frame (¶0077, radar sensor 904 detects that the user 914 is at a third distance 942), the adjustment assembly decreases the height of the front end relative to the rear end (¶0077, for example, when the user approaches the rear of the belt 908, near the second threshold 918, the treadmill 902 may lower the incline; Examiner again notes MPEP §2114(II) with regard to intended use of a claimed apparatus).

	Regarding claim 13, Piaget as modified teaches of the invention in claim 11, and Santra further teaches of wherein, when the top sensor indicates that the position of the pet is within a first predetermined distance range from the front end of the bottom frame (¶0074, radar sensor 904 determines the user safe region or limit 914 and checks whether the user 914 crosses it), the adjustment assembly decreases a height of the rear end relative to the front end (¶0076, the treadmill 902 may then adjust the speed or incline of the belt 908 based on a user location, including decreasing the height), and when the top sensor (904) indicates that the position of the pet is within a second predetermined distance range from the rear end of the bottom frame (¶0076, radar sensor 904 detects that the user 914 is at a second distance 922), the adjustment assembly increases the height of the rear end relative to the front end (¶0076, for example, when the user 914 approaches the front of the belt 908, near the first threshold 916, the treadmill 902 may raise the incline; Examiner again notes MPEP §2114(II) with regard to intended use of a claimed apparatus).

	Regarding claim 14, Piaget as modified teaches of the invention in claim 10, and Santra further teaches of (Figs. 9A, 9B) wherein the at least one sensor includes a lateral sensor (radar sensor 904) provided toward a front end of the base (at the front end of the base), and based on the lateral sensor indicating a position of a pet on the tread relative to a left side and a right side of the base (¶0075, radar sensor 904 uses a millimeter-wave beam 906 to detect a distance to a user 914, which would include distance to a left side and a right side of the base), the adjustment assembly increases or decreases a height of the left side relative to the right side (¶0076, the treadmill 902 may then adjust the speed or incline of the belt 908 based on a user location; Examiner notes that Piaget teaches of adjusting the height of the left and right side), the left side is a side extending along the front left corner to the rear left corner of the bottom frame and the right side is a side extending along the front right corner to the rear right corner of the bottom frame (the treadmill of Piaget can adjust the height of its left side relative to the right side; Examiner again notes MPEP §2114(II) with regard to intended use of a claimed apparatus).
	
	Regarding claim 15, Piaget as modified teaches of the invention in claim 14, and Santra further teaches of (Figs. 9A, 9B) wherein, when the lateral sensor (904) indicates that the position of the pet is outside of a first predetermined distance range from the right side of the base (¶0074, radar sensor 904 determines the user safe region or limit 914 and checks whether the user 914 crosses it, which would include the distance from the right side of the base), the adjustment assembly increases a height of the left side relative to the right side (¶0076, the treadmill 902 may then adjust the speed or incline of the belt 908 based on a user location, including increasing the height; Examiner notes that the treadmill in Piaget can increase the height of the left side relative to the right side), and when the lateral sensor indicates that the position of the pet is outside a second predetermined distance range away from the left side of the base (¶0076, radar sensor 904 detects that the user 914 is at a second distance 922, which Examiner notes that the second distance can be changed to any distance including a predetermined distance range away from the left side of the base), the adjustment assembly decreases the height of the left side relative to the right side (¶0077, for example, when the user approaches the rear of the belt 908, near the second threshold 918, the treadmill 902 may lower the incline; Examiner notes that the treadmill of Piaget would be able to decrease the height of the left side relative to the right side and Examiner again notes MPEP §2114(II) with regard to intended use of a claimed apparatus).

	Regarding claim 16, Piaget as modified teaches of the invention in claim 14, and Santra further teaches of wherein, when the lateral sensor indicates that the position of the pet is within a first predetermined distance range from the left side of the base (¶0074, radar sensor 904 determines the user safe region or limit 914 and checks whether the user 914 crosses it, which would include the distance from the left side of the base), the adjustment assembly decreases a height of the right side relative to the left side (¶0076, the treadmill 902 may then adjust the speed or incline of the belt 908 based on a user location, including decreasing the height; Examiner notes that the treadmill in Piaget can decrease the height of the right side relative to the left side), and when the lateral sensor indicates that the position of the pet is within a second predetermined distance range from the right side of the base (¶0076, radar sensor 904 detects that the user 914 is at a second distance 922, which Examiner notes that the second distance can be changed to any distance including a predetermined distance range away from the right side of the base), the adjustment assembly increases the height of the right side relative to the left side (¶0076, for example, when the user 914 approaches the front of the belt 908, near the first threshold 916, the treadmill 902 may raise the incline; Examiner notes that the treadmill of Piaget would be able to increase the height of the right side relative to the left side; Examiner again notes MPEP §2114(II) with regard to intended use of a claimed apparatus).

	Regarding claim 17, Piaget as modified teaches of the invention in claim 14, and wherein (Fig. 1) the tread includes a first belt (first treadle assembly 12A) and a second belt (second treadle assembly 12B), the first belt (belt 18 of first treadle assembly 12A) extending from the front end of the bottom frame to the rear end of the bottom frame at the left side of the base (on the left side of the bottom frame 14) and forming a first closed loop (belts 18 forms a loop), and
the second belt (belt 18 of second treadle assembly 12B) extending from the front end of the bottom frame to the rear end of the bottom frame at the right side of the base (on right side) and forming a second closed loop (belts 18 forms a loop).

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647